OPINION ANNOUNCING THE JUDGMENT OF THE COURT
FLAHERTY, Justice.
This case presents the questions of whether an administrative directive of this Court prohibiting all judicial employees from engaging in partisan political activities, including running for public office, is constitutional; whether this administrative directive prevails over a legislative enactment which contradicts the directive; and whether a court employee who resigns her position in order to run for public office may be said to have left her employment because of a “necessitous and compelling” reason which makes her eligible for unemployment compensation.
Joan Snyder was employed for almost thirteen years as a secretary in the office of District Justice of the Peace Edward Ernst of Lehigh County, when, in 1983, she decided to run for the elective office of District Justice of the Peace. The Magisterial District Administrator for Lehigh County informed Snyder that if she chose to continue her candidacy for public office, she would have to resign her position as a court employee. Snyder elected to continue her candidacy *441for public office and resigned her position. After her resignation, she applied for unemployment compensation.
The Office of Employment Security denied her claim for benefits, and a referee affirmed the denial on the grounds that Snyder voluntarily quit her job, making her ineligible for benefits. Upon appeal from the referee’s decision, the Unemployment Compensation Board of Review affirmed the referee’s denial of benefits, also on the grounds that Snyder voluntarily resigned from her position. Commonwealth Court, en banc, affirmed, one judge dissenting. We granted allocatur to determine the validity of our administrative directives as against the contradicting provisions of a legislative enactment and to decide whether a court employee who resigned her position in the context of the facts of this case may be said to have voluntarily quit her job. For the reasons that follow, we affirm the Commonwealth Court.
On March 18, 1977 the Court Administrator of Pennsylvania sent to all judges and district justices of the peace in the Commonwealth one of several memoranda on the subject of political activities of district justices and court personnel. The March 18 memorandum stated:
This Supplemental Memorandum is a reminder to judges and district justices of the peace that they and their staffs must remain free from any political activity. Persons employed in sensitive positions in the court system must not engage in partisan politics. This would preclude law clerks, court administrators and secretarial employees from being committee-persons, working at the polls or running for public office.
(Emphasis added).
The next year the Pennsylvania legislature enacted the Ethics Act, Act of October 4, 1978, P.L. 883, No. 170, § 1, 65 P.S. 401 et. seq., which provides, in pertinent part:
Nothing in this act, or in any other law or court rule shall be construed to prohibit any constable or any employee of a court of common pleas, the Municipal Court of Philadelphia, the Traffic Court of Philadelphia, or any *442employee of a district justice from also being an officer of a political body or political party as such terms are defined in the ... “Pennsylvania Election Code,” and the same may hold the office of a county, State or national committee of any political party, and may run for and hold any elective office, and may participate in any election day activities.
65 P.S. § 410. (Emphasis added). Section 412, entitled “Conflict of Law,” states: “If the provisions of this act conflict with any other statute, ordinance, regulation or rule, the provisions of this act shall control.” 65 P.S. § 412.
A plain reading of Section 410 of the Ethics act, supra, which permits court employees to participate in partisan political activity, indicates that the statute explicitly contravenes our directive of March 18, 1977 that court employees not participate in any form of partisan political activity. Our initial determination, therefore, must be whether the administrative directive of this Court proscribing court employees from engaging in partisan political activity supersedes and prevails over the provisions of Section 410.
The Pennsylvania Constitution assigns to the Supreme Court of Pennsylvania “general supervisory and administrative authority over all the courts and justices of the peace.” Art V, § 10(a). The Constitution also grants this Court “the power to prescribe general rules governing practice, procedure and the conduct of all courts, justices of the peace and all officers serving process or enforcing orders ... including ... the administration of all courts and supervision of all officers of the Judicial Branch____” Art V, § 10(c). This same subsection further provides: “All laws shall be suspended to the extent that they are inconsistent with rules prescribed under these provisions.” Id.
We must first determine, therefore, whether the administrative directives of this Court are “general rules governing practice, procedure and the conduct of all courts,” within the meaning of Art. V. § 10(c). Although an administrative directive concerning the internal functioning of the court system may be created by a different *443procedure than are the rules which this Court promulgates in the form of Rules of Court, such directives, nonetheless, like Rules of Court, are issued under the supervision and with the full knowledge of the Court. They are, for all practical purposes, rules which apply to internal, housekeeping matters. We conclude, therefore, that the administrative directives of this Court have the full force and effect of “rules,” as described in Art. Y. § 10(c) of the Pennsylvania Constitution.
Having determined that our administrative directives have the force and effect of “rules,” we conclude that Section 410 of the Ethics Act, supra, is suspended as applied to any person affected by this Court’s directive forbidding partisan political activity. Pa. Const. Art. V, § 10(c).*
Snyder also claims, however, that our administrative directive unconstitutionally restricts her rights of political association as guaranteed by the First Amendment to the United States Constitution. We have already addressed this question in In re Prohibition of Political Activities by Court Appointed Employees, 473 Pa. 554, 375 A.2d 1257 (1977) and Commonwealth ex rel. Specter v. Moak, 452 Pa. *444482, 307 A.2d 884 (1973). In In re Prohibition of Political Activities, we held that the March 18, 1977 memorandum from the Court Administrator of Pennsylvania, restricting partisan political activity of court appointed employees, does not violate the First Amendment. In Specter v. Moak we held that the restrictions of Section 10-107(5) of the Philadelphia Home Rule Charter, prohibiting city employees from running for elective public office, is a constitutionally permissible restriction under the First Amendment; and citing Wisconsin State Employees Association v. Wisconsin Natural Resources Board, 298 F.Supp. 339 (W.D.Wis. 1969), we expressed the view that “ ‘the relinquishment of the right to run for partisan political office can constitutionally be made a condition of public employment.’ ” Id. 452 Pa. at 493, 307 A.2d at 890.
We also noted in that Opinion that the United States Supreme Court in United Public Workers v. Mitchell, 330 U.S. 75, 67 S.Ct. 556, 91 L.Ed. 754 (1947), has upheld a provision of the Hatch Act which forbids employees of the executive branch from taking active part in the management of political campaigns. More recently, in United States Civil Service Commission v. National Association of Letter Carriers, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed.2d 796 (1973), the United States Supreme Court held that a law barring partisan political conduct by federal employees was constitutionally permissible. Finally, in Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973), the United States Supreme Court upheld the constitutional validity of a state statute prohibiting state employees from engaging in partisan political activity, including running for public office. Thus, it is plain, under the decisions of this Court and those of the United States Supreme Court, that the directive of this Court forbidding partisan political activity on the part of any court employee is constitutionally permissible.
Having determined that our directive prohibiting court employees from engaging in partisan political conduct is constitutionally sound and that the provisions of Section 410 *445the Ethics Act are suspended as applied to court employees, we must now determine whether Snyder was eligible for unemployment compensation benefits upon her resignation from her position of secretary to a district justice.
Section 402 of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex.Sess.P.L. (1937) 2897, Art. IV, as amended, 43 P.S. § 802, provides in pertinent part:
An employe shall be ineligible for compensation for any week—
![s sjs j}: sf: * sfc
(b)(1) in which his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature____
In Taylor v. Unemployment Compensation Board of Review, 474 Pa. 351, 378 A.2d 829 (1977), this Court observed that the meaning of “necessitous and compelling” has been developed by case law over the years. Id., 474 Pa. at 358, 378 A.2d at 832. In general, we observed that:
“good cause” for voluntarily leaving one’s employment (i.e., that cause which is necessitous and compelling) results from circumstances which produce pressure to terminate employment that is both real and substantial, and which would compel a reasonable person under the circumstances to act in the same manner.
Id., 474 Pa. at 358-59, 378 A.2d at 832-33.
Nothing in this Court’s directive prohibiting partisan political activity on the part of court employees produced pressure for Snyder to terminate her employment. Rather, it was Snyder’s desire to act in a way that was in conflict with this Court’s lawful directive which caused her to resign from her position. When this Court defined “necessitous and compelling” cause for leaving work as “circumstances which produce pressure to terminate employment that is both real and substantial,” it was never contemplated that the “circumstances” might be the employee’s personal goals, aspirations or ambitions which conflicted with some reasonable policy or requirement of the employer.
*446As individuals living in the world’s greatest true democracy, we have the constitutional right to pursue personal goals and aspirations with a freedom which few, if any, other peoples enjoy. That we have such rights, however, does not impose an obligation on an employer to alter its reasonable work rules when they conflict with an employee’s exercise of his right to pursue lawful personal goals and aspirations. Therefore, if an employee resigns from his employment because the pursuit of his personal goals and aspirations conflicts with the reasonable policies and/or regulations of his employer, the employee will not be heard to say that he was compelled to resign.
The order of Commonwealth Court is affirmed.
HUTCHINSON, J., files a concurring opinion.
McDERMOTT, ZAPPALA, JJ., concur in the result.
PAPADAKOS, J., files a dissenting opinion.

 Such a conclusion is consistent with other recent decisions of this Court which have tended to invalidate legislative enactments insofar as they conflict with our rules or rule making authority. In Kremer v. State Ethics Commission, 503 Pa. 358, 469 A.2d 593 (1983), we held that the financial disclosure provisions of the Ethics Law as applied to judges of Commonwealth Courts infringe on our power to supervise courts and are, therefore, unconstitutional as applied to judges. In Wajert v. State Ethics Commission, 491 Pa. 255, 420 A.2d 439 (1980) we held that § 3(b) of the Ethics Law, prohibiting former judges from practicing before certain courts for one year after their resignation from a judicial post, was also invalid because it infringes upon this Court’s exclusive power to supervise the conduct of attorneys. In In Re 42 Pa.C.S. § 1703, 482 Pa. 522, 394 A.2d 444 (1978) we held that the Open Meeting Law was unconstitutional as applied to the rule making function of the judicial branch because the rule making function is within this Court’s exclusive control and supervision. Finally, in In re Prohibition of Political Activities by Court Appointed Employees, 473 Pa. 554, 375 A.2d 1257 (1977), dealing with the same memoranda as are involved in this case, we held that this Court’s administrative directives prohibiting partisan political activity were not violative of the First Amendment or the Equal Protection Clause of the Constitution of the United States, that these directives were issued with the full knowledge of this Court, and that the directives were affirmed.